Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is issued in response to amendment filed 11/17/2021.
Claims 1-20 were directly and/or indirectly amended No Claims were added and none were canceled.
Claims 1-20 are pending.

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. 
Applicant argues the applied art fail to disclose “identify at least one engaged item of a set of items based on obtained session data of a user, characterizing one or more instance the user engaged, via a computing device of the user with the set of items”.
Examiner disagrees. Dai disclose as shown in Fig. 2, step 220 the engaged item is the “desk” and as further described in Fig. 3, step 350 the “sort by” which characterizing one or more instance the user engaged with such as “office” “home” “computer” although the specification of the instant application fail to provide support the claimed “one or more instance” the term was given the broadest reasonable interpretation in the art of database.

Examiner disagrees. although the list provided be Dai in Fig. 3, step 350, wherein the details associated with each item corresponds to the item property associated with the engaged item as further detailed in Fig. 3, steps 360, 370, and 380, and Col. 12, lines 4-15, which corresponds to the catalogue. 
Applicant argues the applied art fail to disclose “identify, from the item property data, one or more words associated with the at least one engaged item by applying a dependency parser to the item property data”.
Examiner disagrees. As stated in the response to the argument above, Dai in the combination of Dai in view Christodoulopoulos Fig. 2, step 220, wherein “desk” corresponds to identified item and Fig. 3, step 350, wherein the type of desk corresponds to the property data associated with one word, and Christodoulopoulos disclose the method of applying a dependency parser to the item property of identify one or more words as shown in Fig. 6, step 160, Col. 15, lines 29-41, as shown in the rejection below.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dai US Patent No. 9691096 issued June 27, 2017 in view of Christodoulopoulos et al. (Christodoulopoulos hereinafter) US Patent No. 10997223 filed June 28, 2017 and issued May 14, 2021.
Regarding Claims 1, 9, and 15, Dai disclose a system and a method comprising: 
A memory resource (Fig. 1, Dai), storing instructions;
one or more processors coupled to the memory resource (Fig. 1, step 140, Col. 9, lines 21-26, Dai) the one or more processors being configured to execute the instruction to: 
identify at least one engaged item of a set of items based on obtained session data of a user characterizing one or more instances the user engaged, via a computing device of the user, with the set of items (Fig. 1, wherein the customer device corresponds to computing device and web browser corresponds to obtain a session data identifying at least one item as further shown in Fig. 2, step 220, as further described in Col. 3, lines 4-19, and wherein the item of interest corresponds to the engaged item, and Fig. 2, step 220, wherein the user input “desk” corresponds to identify at least one engaged item, Dai); 
obtain from a catalogue data item property data associated with the at least one engaged item (Fig. 2, step 231, wherein the “tools” correspond to one item, as further described in Fig. 3, wherein the “sort by” corresponds to catalogue which is further described in details in Col. 12, lines 4-15, Dai); identify, from the item property data, one or more words associated with the at least one engaged item by applying dependency parser to the item property data. Dai disclose a method of analyzing the item property data as shown in Col. 2, lines 60-67, and Col. 3, lines 1-3. However, Dai doesn’t explicitly disclose apply a dependency parser to the item property data to identify the one or more words for the engaged at least one item. On the other hand, 
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Dai, with the teachings of Christodoulopoulos to identify how the word is related to other words including a characteristic descriptive of the word. Modification would have been obvious to one of ordinary skill in the art because in the event of identifying an item by first and second sentence such as Carrie Fisher and Star Wars, wherein each word is identified by cluster identifier Fig. 6, step 160b, with similar words having similar cluster identification as shown in Col. 15, lines 18-41.Furthermore, the combination of Dai in view of Christodoulopoulos disclose determine at least portions of the property data for the at least one item based on the one or more words ( Fig. 3, the search field “desk”, wherein the other items listed corresponds to determine property based on dependency, Dai); 
generate first attribute data identifying at least one attribute of the at least one engaged item based on the determined at least portions of the property data (Fig. 3, steps 351, 352, 353, and 355 are the generated attributes based on the determination of property data as further described in Col. 12, lines 50-65, Dai); and 
store the generated first attribute data in a database (Col. 13, lines 25-31, wherein the adding to cart corresponds to storing, Dai).
In addition Claim 15, recites;

Regarding Claims 2, 10, and 16, Dai in view of Christodoulopoulos discloses a system wherein the computing device is configured to: 
receive a search request identifying a plurality of search terms from a server (Fig. 2, step 220, Dai); 
determine at least a portion of the plurality of search terms based on applying the dependency parser to the plurality of search terms (Fig. 3, step 346, Dai); 
generate second attribute data identifying at least a second attribute based on the determined at least portion of the plurality of search terms (Fig. 3, step 350, Dai); and 
store the generated second attribute data in the database Fig. 3, step 368, wherein add to cart corresponds to store, Dai).
Regarding Claims 3, 11, and 17, Dai in view of Christodoulopoulos discloses a system wherein determining the at least portion of the plurality of search terms comprises determining at least one noun and at least one adjective of the plurality of search terms (Fig. 3, wherein the desk corresponds to noun and PC desktop computer corresponds to adjective, Dai).  
Regarding Claims 4, 12, and 18, Dai in view of Christodoulopoulos disclose a system wherein the computing device is configured to: generate search results for the search request; 
rank the search results based on at least one of the first attribute data and the second attribute data (Col. 3, lines 20-33, Dai); and transmit the ranked search results to the server (Col. 3, lines 53-60, wherein submitting the final to checkout which corresponds to server, Dai).

Regarding Claims 6, 13, and 19, Dai in view of Christodoulopoulos disclose a system wherein the at least portion of the property data comprises an item description for the at least one item (Fig. 3, Col. 10, lines 40-50, Dai).
Regarding Claim 7, Dai in view of Christodoulopoulos discloses a system wherein the session data identifies that the at least one item has been viewed (Fig. 4, step 447, Col. 13, lines 25-31, Dai).  
Regarding Claims 8, 15, and 20, Dai in view of Christodoulopoulos disclose a system wherein determining the at least portions of the property data for the at least one item based on application of the dependency parser to the item property data comprises determining at least one item type (Fig. 3, Col. 13, lines 1-13, Dai).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

 	Levanon et al. 10410224
Boelter et al. 10055784. 
Yalamanchi et al. 8521614.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

  
Point of Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        January 18, 2022